Citation Nr: 1235526	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-38 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.


FINDING OF FACT

The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision, and, thus, no discussion of compliance with the VCAA is necessary.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected PTSD.  At the June 2012 Board hearing, he testified that he had to retire early because he was having problems at work due to his PTSD symptoms, such as forgetting assignments, experiencing difficulties with employees, inability to sleep well at night due to nightmares and paranoia, and dislike of being around people.  He worked as a supervisor for the city's street department for more than twenty years until he retired in 2005.  He further testified that, subsequent to his retirement, he worked for two weeks at a liquor store close to his house, but quit because he was afraid it would be robbed.  

In this case, service connection has been established for PTSD, evaluated as 70 percent disabling from August 2, 2007, and for diabetes mellitus, evaluated as 20 percent disabling from August 19, 2006.  The Veteran has a combined disability rating of 80 percent, effective from August 2, 2007.  Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU, and entitlement to TDIU is considered on a schedular basis.  38 C.F.R. 
§ 4.16(a).

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected PTSD.  He avers that he is unable to get along with the employees he supervises because he becomes angry very easily and worries that he will hurt someone.  He has also stated that he does not like to be around people because he is paranoid that someone will attack him, and that he forgets tasks that are assigned to him.  Further, the record demonstrates an inability to sleep well due to nightmares, which leaves the Veteran tired during the day.  The Veteran's statements are supported by letters from his wife and daughter.  

In addition, the Veteran submitted a December 2010 psychological examination report from a private psychologist, Dr. C., who opined that it is more likely than not that the Veteran is incapable of retaining and maintaining occupational success due to his PTSD symptoms, and that the Veteran did not have the characteristics necessary to maintain occupational success, including initiative, cognitive flexibility, motivation, and willingness to get along with others.  Specifically, Dr. C. noted that the Veteran presented as a "Pollyanna," making everything sound better than it actually is, and that, if he presented as such in a work setting, his demeanor would soon be impinged by the stress of work, and he would either leave employment or be asked to leave.  Dr. C. noted that the Veteran had a long history of being fired from jobs, as well as severe alcohol problems.  The Veteran told Dr. C. that he feared hurting someone at work if he stayed.  Dr. C. assigned a Global Assessment of Functioning (GAF) score of 42, representing serious symptoms or serious impairment in social, occupational, or school functioning (e.g., no friends and unable to keep a job).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.

The Veteran's private counselor at the Vet Center, Mr. G., a social worker, also wrote a May 2008 letter supporting the contention that the Veteran is unable to secure and maintain gainful employment due to his PTSD.  Mr. G. stated that the Veteran reported a history of depression, anxiety, outbursts of anger, and a tendency to isolate since his return from Vietnam.  His treatment had focused on controlling anxiety and irritability.  Since he began treatment at the Vet Center in November 2000, Mr. G. stated that the Veteran's symptoms had continued to worsen.  He noted that the Veteran retired in August 2005 due to high stress level, isolation, and lack of trust.  Mr. G. opined that the Veteran was depressed, continued to avoid friends, and was unable to work.  

Further, treatment records from the Vet Center surrounding the time the Veteran retired from his job support the contention that he retired due to his PTSD symptoms.  A May 2006 counseling note indicates the Veteran retired after 24 years due to stress and depression, and that he had begun to feel pressured and inadequate with fear of authority figures.  Counseling notes from August 2007 indicate that treatment focused on dealing with guilt and anger due to premature retirement from his job due to PTSD-related symptoms.  In an April 2008 counseling note, Mr. G. wrote that the Veteran's PTSD symptoms were exacerbated in an employment setting.  

VA treatment notes also indicate the Veteran was experiencing stress and difficulties with employees in the several years leading up to his retirement in 2005.  A June 2003 VA treatment note indicates the Veteran was having difficulties with his employees as a supervisor, and January and August 2004 notes indicate he was experiencing stress on the job, and that he planned to retire in a year.  Following his retirement, a March 2007 VA treatment note indicates he continued to dislike being around people.  He stated that could not take a family trip to an amusement park due to his inability to tolerate crowds, as he had visions of children running into him and being surrounded by people.  The Veteran's sleep problems due to nightmares are also documented in July and November 2007 VA treatment notes.  

Finally, in an August 2007 VA examination report, the VA examiner opined that the Veteran had moderately severe PTSD symptoms, and that he would have a hard time getting a job due to his social isolation, paranoia, and inability to get along with people.  The VA examiner assigned a GAF score of 40, representing major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV at 32.  

The evidence weighing against the Veteran's claim for a TDIU includes a May 2008 VA examination report in which the examiner opines that the Veteran's PTSD symptoms were relatively mild and did not appear to be severe enough to prevent his ability to obtain and retain substantially gainful employment.  The examiner noted symptoms of sleep disturbance, anxiety, and irritability, but stated that the record suggested that the Veteran's symptoms had improved since the last VA examination in 2007.  Further, the VA examiner stated that although the Veteran reported that he isolated himself from others, occasionally felt like he was being watched, and disliked crowds, his symptoms appeared to have improved recently, and it was possible that he could function effectively in a work environment that did not involve extensive social interaction.  In addition, the examiner noted that the Veteran retired in 2005 due to conflicts with employees, but that his reason for leaving did not appear to be related to PTSD symptoms.  For instance, the VA examiner noted that the Veteran said he left the job because he was tired of working with bad employees, one or two of whom openly threatened him after he disciplined them for poor work performance.  The VA examiner assigned a GAF score of 65, representing mild symptoms, with some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  Id.    

The Veteran was afforded another VA examination in August 2010, and that VA examiner opined that the Veteran's PTSD symptoms were relatively mild and had remained stable since the last VA examination in 2008.  Moreover, she opined that the Veteran's PTSD symptoms did not appear to be severe enough to prevent him from obtaining employment, although there was reduced reliability and productivity due to PTSD symptoms.  She assigned a GAF score of 65, representing mild symptoms.  

A January 2011 VA examiner also opined that the Veteran was not unemployable due to his PTSD symptoms.  The examiner opined that the Veteran left work in 2005 due to non-PTSD-related issues.  While it was clear that the Veteran was having problems at work due to his temper and that other aspects of his job were causing stress, the examiner stated it appeared that the Veteran's reason for terminating employment was directly related to his fear of reprisals and having to defend himself from gang members he was supervising and appropriately disciplining.  The VA examiner acknowledged that the Veteran's PTSD symptoms were severe, and assigned a GAF score of 41 based on impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks, mood swings, restricted affect, and alcohol dependency.  The GAF score of 41 represents serious symptoms or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  However, the VA examiner opined that it was at least as likely as not that the Veteran would be capable of employment.           

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected PTSD.  Although the 2008, 2010, and 2011 VA examiners opined that the Veteran was not unemployable due to his PTSD, the 2011 VA examiner acknowledged severe PTSD symptoms and assigned a GAF score that represents significant occupational impairment to the point of inability to keep a job, in contrast to his opinion that the Veteran is employable.  Moreover, the 2008 VA examiner opined that the Veteran would be limited to jobs that did not involve extensive social interaction, which is not at all consistent with the Veteran's background of jobs that involve working extensively with co-workers and supervising employees.  In addition, the 2010 VA examiner noted that the Veteran's PTSD symptoms had remained stable since 2008, despite the opinion of Mr. G., who has provided counseling services for the Veteran for many years, that the Veteran's symptoms have continued to worsen since beginning counseling in 2000.  Moreover, both Dr. C. and Mr. G. have stated that the Veteran's PTSD symptoms preclude him from gainful employment, providing specific examples of the effect of his symptoms on the ability to handle the tasks and stressors of usual employment.  The 2007 VA examiner also opined that the Veteran would have difficulty getting a job due to his PTSD symptoms of social isolation, paranoia, and inability to get along with people, which is consistent with the reasons the Veteran has provided as to why he took an early retirement.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.   


ORDER

A TDIU is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


